Fourth Court of Appeals
                                    San Antonio, Texas
                                        September 21, 2022

                                       No. 04-22-00504-CV

                          IN THE INTEREST OF J.J.M., A CHILD,

                   From the 37th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2021-PA-01761
                      Honorable Charles E. Montemayor, Judge Presiding


                                          ORDER
        This is an accelerated appeal of the trial court’s order terminating appellant’s parental
rights which be must brought to final disposition within 180 days of the date the notice of appeal
is filed. TEX. R. JUD. ADMIN. 6.2. The appellant’s brief was originally due on September 19,
2022. Neither the brief nor a motion for extension of time to file the brief has been filed.

        The clerk’s record, which was filed on August 22, 2022, contains a motion to withdraw
filed by appellant’s appointed trial counsel, Mr. Roberto Ambrosino, Jr., but does not contain
any orders either granting Mr. Ambrosino’s motion to withdraw or appointing alternative
appellate counsel. We therefore ORDER Mr. Ambrosino to file appellant’s brief in this appeal
no later than October 10, 2022. If the brief is not filed by such date, this appeal will be abated to
the trial court for a hearing to determine if new counsel should be appointed and to consider
whether sanctions should be imposed against Mr. Ambrosino for failing to timely file appellant’s
brief.
        It is so ORDERED September 21, 2022.


                                                                     PER CURIAM



       ATTESTED TO:__________________________
                   MICHAEL A. CRUZ,
                   CLERK OF COURT